Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US Pub. No. 2009/0155325), hereinafter referred to as Wenzel in view of Boyd (US Pat. No. 9786718).

Referring to claim 1, Wenzel discloses a living-body contact electrode to be used to measure a living-body signal (body, para. 0003), wherein an area of an electrode surface (electrodes that send a series of alternating electrical currents, para. 0050) is 1 square centimeter or more and a coefficient of static friction (μd) (static coefficient, para. 0043) between a surface of the living-body contact electrode and a dry skin is 0.4 or more and 2.0 or less (gentleness ratio of about 0.95 or less, and more preferably about 0.85 or less, para. 0043). 
Boyd discloses, what Wenzel lacks, electrode surface is 1 square centimeter or more (one square centimeter package for the EH component 730). 
Wenzel and Boyd are analogous art because they are from the same field of endeavor in the input output field. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wenzel and Boyd before him or her, to modify the system of Wenzel to include the sizing of components of Boyd. 
	The suggestion/motivation for doing so would have been to satisfy the customers specification. 
Therefore, it would have been obvious to combine Boyd with Wenzel to obtain the invention as specified in the instant claim.

	
As to claim 2, Wenzel discloses the living-body contact electrode according to claim 1, wherein the coefficient of static friction (μd) between the surface of the living-body contact electrode and the dry skin is 0.5 or more and 2.0 or less (gentleness ratio of about 0.95 or less, and more preferably about 0.85 or less, para. 0043).   

Claims 3, 4 and 7 – 15, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US Pub. No. 2009/0155325), hereinafter referred to as Wenzel in view of Boyd (US Pat. No. 9786718) in further view of Mann et al. (US Pub. No. 20040038613), hereinafter referred to as Mann.

Referring to claim 3, Wenzel discloses a living-body contact electrode to be used to measure a living-body signal (body, para. 0003), wherein an area of an electrode surface is 1 square centimeter or more and a coefficient of static friction (μd) (static coefficient, para. 0043) between a surface of the living-body contact electrode and a wet skin is 0.3 or more and 3.0 or less.   
Boyd discloses, what Wenzel lacks, electrode surface is 1 square centimeter or more (one square centimeter package for the EH component 730). 
Wenzel and Boyd are analogous art because they are from the same field of endeavor in the input output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wenzel and Boyd before him or her, to modify the system of Wenzel to include the sizing of components of Boyd. 
	The suggestion/motivation for doing so would have been to satisfy the customers specification. 
Therefore, it would have been obvious to combine Boyd with Wenzel to obtain the invention as specified in the instant claim.

	Mann discloses, what Wenzel and Boyd lack, a wet skin is 0.3 or more and 3.0 or less (wet kinetic coefficient of friction in the range from 0.3 to 0.9). 

Wenzel, Boyd and Mann are analogous art because they are from the same field of endeavor in the input output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wenzel, Boyd and Mann before him or her, to modify the system of Wenzel to include the kinetic coefficient of friction in the range of Mann. 
	The suggestion/motivation for doing so would have been to protect surface and satisfy customers specification. 
Therefore, it would have been obvious to combine Mann with Wenzel and Boyd to obtain the invention as specified in the instant claim(s).

	
As to claim 4, Mann discloses the living-body contact electrode according to claim 3, wherein the coefficient of static friction (μw) between the surface of the living-body contact electrode and the wet skin is 0.4 or more and 3.0 or less (wet kinetic coefficient of friction in the range from 0.3 to 0.9).  

As to claim 7, Mann discloses the living-body contact electrode according to claim 5, wherein the coefficient of static friction (μd) between the surface of the living-body contact electrode and the dry skin and the a coefficient of static friction (μw) between the surface of the living-body contact electrode and the wet skin satisfy a relational expression below: 1 ≤ (μw)/(μd) ≤ 2.5 (wet kinetic coefficient of friction in the range from 0.3 to 0.9).  

As to claim 8, Mann discloses the living-body contact electrode according to claim 5, wherein a water absorption rate of the stretchable conductor sheet is 0.5% by mass or more and 25% by mass or less (element 38, fig. 2A).   

As to claim 9, Mann discloses a garment for measuring living-body information, the garment comprising a plurality of the living-body contact electrodes according to claim 1 (contact 46, fig. 2A).

As to claim 10, Wenzel discloses the garment for measuring living-body information according to claim 9, wherein a coefficient of static friction (μd) between an electrical wiring portion surface excluding an electrode surface of a surface in contact with a living body of the garment for measuring living-body information and a dry skin is 0.5 or less (gentleness ratio of about 0.95 or less, and more preferably about 0.85 or less, para. 0043).  

As to claim 11, Mann discloses the garment for measuring living-body information according to claim 9, wherein a coefficient of static friction (μd) between an electrical wiring portion surface excluding an electrode surface of a surface in contact with a living body of the garment for measuring living-body information and a wet skin is 0.4 or less (wet kinetic coefficient of friction in the range from 0.3 to 0.9).  

As to claim 12, Wenzel discloses the living-body contact electrode according to claim 1, wherein a conductive fabric is used as a conductive member on the surface of the living-body contact electrode (body, para. 0003).  

As to claim 13, Wenzel discloses the living-body contact electrode according to claim 3, wherein a conductive fabric is used as a conductive member on the surface of the living-body contact electrode (body, para. 0003).  

As to claim 14, Wenzel discloses the living-body contact electrode according to claim 12 or 13, wherein the conductive fabric is formed of a stretchable conductive cloth including at least a conductive fiber as a constituent element (element 72, fig. 2A).  

As to claim 15, Wenzel discloses the living-body contact electrode according to any one of claim 12, wherein the conductive fabric is at least one conductive fabric selected from a woven fabric, a knitted fabric, or a nonwoven fabric including a metal-covered synthetic fiber at 10% by mass or more (fabric, para. 0040).  

As to claim 17, Mann discloses the living-body contact electrode according to claim 12, wherein the coefficient of static friction (μd) between the surface of the living- body contact electrode and the dry skin and the a coefficient of static friction (μw) between the surface of the living-body contact electrode and the wet skin satisfy a relational expression below: .8 ≤ (μw)/(μd) ≤ 1.5 (wet kinetic coefficient of friction in the range from 0.3 to 0.9).

As to claim 18, Wenzel discloses the living-body contact electrode according to claim 12, wherein a water retention of the conductive fabric is 40% by mass or more and 350% or less (element 72, fig. 2A).  

As to claim 20, Wenzel discloses a garment for measuring living-body information, comprising: a plurality of the living-body contact electrodes according to claim 12, wherein a coefficient of static friction (μd) between an electrical wiring portion surface excluding an electrode surface of a surface in contact with a living body of the garment for measuring living-body information and a dry skin is 0.5 or less (gentleness ratio of about 0.95 or less, and more preferably about 0.85 or less, para. 0043).   

As to claim 21, Mann discloses the garment for measuring living-body information according to claim 20, wherein a coefficient of static friction (μd) between an electrical wiring portion surface excluding an electrode surface of a surface in contact with a living body of the garment for measuring living-body information and a wet skin is 0.4 or less (wet kinetic coefficient of friction in the range from 0.3 to 0.9).   
Claims 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US Pub. No. 2009/0155325), hereinafter referred to as Wenzel in view of Boyd (US Pat. No. 9786718) and in further view of Cao et al. (US Pat. No. 20150322276), hereinafter referred to as Cao. 

As to claim 5, Cao discloses, what the modified system of Wenzel lacks, the living-body contact electrode according to claim 1, wherein a stretchable conductor sheet containing at least conductive fine particles and a flexible resin binder (a resin binder, para. 0005) as constituent components is used as a conductive member on the surface of the living-body contact electrode.  
Wenzel and Cao are analogous art because they are from the same field of endeavor in the electronic conductive material field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wenzel, Boyd and Cao before him or her, to modify the system of Wenzel to include the resin binder of Cao. 
	The suggestion/motivation for doing so would have been to improve flexibility of the system. 
Therefore, it would have been obvious to combine Cao with Wenzel and Boyd to obtain the invention as specified in the instant claim(s).

	
As to claim 6, Cao discloses the living-body contact electrode according to claim 5, wherein an elastic modulus of the flexible resin binder is 1 GPa or less and a rupture elongation of the flexible resin binder is 200% or more (flexible conductive ink, para. 0006).  

As to claim 16, Cao discloses the living-body contact electrode according to claim 12, wherein the conductive fabric includes a hybrid material of a chemically synthesized fiber and a conductive polymer (polymer, para. 0009).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olson et al. (US Pub. No. 20050273070) discloses an absorbent article with low coefficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184